12900 Preston Road, Suite 700 Dallas, Texas 75230 T 972.233.8242 F 972.233.7362 July 28, 2014 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Capital Southwest Corporation File No. 814-00061 Ladies and Gentlemen: On behalf of Capital Southwest Corporation (the “Corporation”), I have enclosed the following documents for filing pursuant to Rule 17g-1(g) of the Investment Company Act of 1940, as amended (the “1940 Act”): 1. A copy of the Corporation’s fidelity bond (the “Fidelity Bond”); 2. A Certificate of the Secretary of the Corporation containing the resolutions adopted by the Board of Directors, including all of the directors who are not “interested persons” of the Corporation (as defined by the 1940 Act), approving the amount, type, form and coverage of the Fidelity Bond and a statement as to the period for which premiums for the Fidelity Bond have been paid. If you have any questions regarding this matter or require any additional information, please contact me at 972-233-8242. Sincerely, CAPITAL SOUTHWEST CORPORATON By:/s/ Kelly Tacke Kelly Tacke, Secretary CAPITAL SOUTHWEST CORPORATION SECRETARY’S CERTIFICATE The undersigned, Kelly Tacke, Secretary of Capital Southwest Corporation (the “Corporation”), does hereby certify that: 1. This certificate is being delivered to the Securities and Exchange Commission (the “SEC”) in connection with the filing of the Corporation’s fidelity bond (the “Bond”) pursuant to Rule 17g-1 of the Investment Company Act of 1940, as amended, and the SEC is entitled to rely on this certificate for purposes of the filing. 2. The undersigned is the duly elected, qualified and acting Secretary of the Corporation, and has custody of the corporate records of the Corporation and is a proper officer to make this certification. 3. Attached hereto as Exhibit A is a copy of the resolutions approved by the Board of Directors of the Corporation, including a majority of the Board of Directors who are not “interested persons” of the Corporation, approving the amount, type, form and coverage of the Bond. 4. Premiums have been paid for the period July 1, 2014 through July 1, 2017. IN WITNESS WHEREOF, the undersigned has executed this certificate this 28th day of July, 2014. /s/ Kelly Tacke Kelly Tacke Secretary Exhibit A WHEREAS, the Corporation is insured under an investment company bond issued by the Fidelity and Deposit Company of Maryland (the “Bond”) insuring the Corporation against loss in the cumulative aggregate amount of $1,000,000; WHEREAS, the Board has considered the adequacy of the Bond with due consideration to (1)the amount and type of coverage provided by the Bond, (2)the value of the assets of the Corporation which any person covered by the Bond may have access, (3)the type and terms of the arrangements made by the Corporation for the custody and safekeeping of its assets of each of the Corporation, (4)the nature of the securities in the Corporation’s portfolio, (5)the nature and method of conducting the operations of the Corporation and (6)the accounting procedures and controls of Corporation. RESOLVED, that $1,000,000 is determined to be a reasonable amount of fidelity bond coverage to be maintained by the Corporation in accordance with Section17(g) of, and Rule 17g-1 under, the Investment Company Act of 1940, as amended (the “1940 Act”). RESOLVED, that the Financial Institution Bond Standard Form No. 14 in the face amount of $1,000,000 written by the Fidelity and Deposit Company of Maryland, Bond Numbers FIB 0000609-17 is hereby approved, authorized and their adoption ratified for the policy period beginning July 1, 2014 and effective until July 1, 2017 or their date of cancellation; and RESOLVED FURTHER, that payment of the premium for such bond, is hereby approved and ratified. RESOLVED FURTHER, that the Secretary of the Corporation is designated as the person to make the filings and to give the notices required by Rule 17g-1(g) under the 1940 Act.
